J-S53039-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 EDWARD PETERSON                          :
                                          :
                    Appellant             :       No. 1019 EDA 2017

                 Appeal from the PCRA Order March 15, 2017
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-1103481-1986


BEFORE:    GANTMAN, P.J., OTT, J., and PLATT*, J.

JUDGMENT ORDER BY GANTMAN, P.J.:               FILED NOVEMBER 02, 2018

      Appellant, Edward Peterson, appeals pro se from the order entered in

the Philadelphia County Court of Common Pleas, which denied as untimely his

serial petition filed under the Post Conviction Relief Act (“PCRA”), at 42

Pa.C.S.A. §§ 9541-9546. On March 10, 1988, a jury convicted Appellant of

two counts of first-degree murder; after a penalty hearing, the jury returned

sentences of life imprisonment for each conviction. The next day, the court

formally imposed concurrent sentences of life imprisonment.         This Court

affirmed on September 22, 1995, and our Supreme Court denied allowance of

appeal on May 22, 1996. See Commonwealth v. Peterson, 669 A.2d 411

(Pa.Super. 1995), appeal denied, 544 Pa. 656, 676 A.2d 1197 (1996).

      From 1997 to 2014, Appellant unsuccessfully litigated numerous

collateral relief and habeas corpus petitions. On May 10, 2014, Appellant filed


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S53039-18


the current pro se PCRA petition, which he amended on May 19, 2016 and July

14, 2016. On February 16, 2017, the court issued notice per Pa.R.Crim.P.

907. Appellant filed a pro se response on March 3, 2017. On March 15, 2017,

the court denied PCRA relief. Appellant timely filed a pro se notice of appeal

on March 17, 2017. On March 20, 2017, the court ordered Appellant to file a

Pa.R.A.P. 1925(b) concise statement; Appellant complied.

      Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition must be filed within one year of the date the underlying

judgment becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is “final” at

the conclusion of direct review or at the expiration of time for seeking review.

42 Pa.C.S.A. § 9545(b)(3). The exceptions to the PCRA time-bar allow for

limited circumstances under which the late filing of a petition will be excused;

a petitioner asserting an exception must file a petition within 60 days of the

date the claim could have been presented. See 42 Pa.C.S.A. § 9545(b)(1-2).

      Instantly, our Supreme Court denied allowance of a direct appeal on

May 22, 1996. The judgment of sentence became final on August 20, 1996,

upon expiration of the 90 days to file a petition for writ of certiorari in the U.S.

Supreme Court.     See U.S.Sup.Ct.R. 13.       Appellant filed the current PCRA

petition on May 10, 2014, which is patently untimely. See 42 Pa.C.S.A. §

9545(b)(1). Appellant tries to invoke the “new constitutional right” exception

at Section 9545(b)(1)(iii), relying on Williams v. Pennsylvania, ___ U.S.


                                       -2-
J-S53039-18


___, 136 S. Ct. 1899, 195 L. Ed. 2d 132 (2016) for the proposition that former

Pennsylvania Chief Justice Castille had significant, personal involvement in

Appellant’s case because he was the District Attorney when Appellant was

tried, had authorized the prosecutor to seek the death penalty, and should

have recused himself on Appellant’s petition for allowance of direct appeal

from the judgment of sentence and on Appellant’s petitions for allowance of

appeal in two prior PCRA petitions. Significantly, Williams did not announce

a new constitutional right subject to retroactive application. See 42 Pa.C.S.A.

§ 9545(b)(1)(iii) (requiring PCRA petitioner to plead and prove U.S. Supreme

Court or Pennsylvania Supreme Court recognized new constitutional right and

held it to apply retroactively).

      The Commonwealth does not oppose reinstatement of Appellant’s right

to file a petition for allowance of direct appeal before the current Pennsylvania

Supreme Court.      Nevertheless, the Commonwealth cannot acquiesce to

jurisdiction where none exists. See Commonwealth v. Montgomery, 181
A.3d 359 (Pa.Super. 2018) (en banc), appeal denied, ___ Pa. ___, 190 A.3d
1134 (2018) (explaining parties cannot confer subject matter jurisdiction on

court or tribunal where it does not exist). Further, Appellant’s reliance on

Montgomery v. Louisiana, ___ U.S. ___, 136 S. Ct. 718, 193 L. Ed. 2d 599

(2016) is misplaced, where Montgomery served to make Miller v. Alabama,

567 U.S. 460, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012) (involving mandatory

life sentences without possibility of parole, for juveniles who were under 18


                                      -3-
J-S53039-18


when they committed their crimes) retroactive to cases on state collateral

review. Appellant’s remaining claims fail to plead/prove a time-bar exception,

are incomprehensible, and/or fail to cite relevant legal supporting authority. 1

Therefore,     Appellant’s     current    PCRA   petition   remains   time-barred.

Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/2/18




____________________________________________


1 Appellant filed an application for post-submission communication, to
consider two recent decisions in Morgan v. Morgan, ___ A.3d ___, 2018 PA
Super 212 (filed July 20, 2018) and Commonwealth v. Karner, ___ A.3d
__, 2018 Pa. Super. 213 (filed July 20, 2018). We grant Appellant’s application,
but neither case affords him relief.

                                           -4-